DETAILED ACTION
Claims 1-20 are pending.
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 June 2022.
Applicant's election with traverse of invention I in the reply filed on 6 June 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden because the subject matter of each of the designated inventions is sufficiently related that a search for the subject matter of designated inventions would encompass a search of the remaining designated inventions.  This is not found persuasive because the searches would require searches in different CYC classes with different key words, to find elements that may be structurally related in the instant invention, but are not necessarily related in the prior art or the cpc scheme. For instance, the pressure reducing member of invention I, appears to be a pin and would need to be searched in appropriate classes related to restricting lubricant flow; while inventions II-V are not related to restrictions of lubricant flow. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure reducing member” in claims 3, 6, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo (JP 2000-257576) with citations to machine translation obtained from espacenet.
Regarding claim 1, Jinbo discloses a vane rotary compressor (vane 9 compressor, par 0002), comprising: a casing (fig 5, casing A surrounds the pump); a cylinder (cylinder 1, par 0002) provided in an inner space of the casing (cylinder is within the casing); a main bearing (bearing 6) and a sub bearing (bearing 7) forming a compression space (fig 6, compression chamber 10) together with the cylinder, and provided with a plurality of back pressure pockets (fig 5, oil groove 23) each having a different pressure (grooves appear separated by the rotor and therefore have pressures caused by different gas bodies) formed on a surface facing the cylinder (oil groove 23 is formed on a surface of rotor facing surfaces 2a and 3a); a rotational shaft (shaft 5) radially supported by the main bearing and the sub bearing; a roller (rotor 4) provided with a plurality of vane slots (fig 6, slots 8 for vanes 9) formed along a circumferential direction (fig 6 shows the slots 8 in a circumferential direction of the rotor 4), each having a first end opened toward an outer circumferential surface (fig 6 depicts this arrangement); and a plurality of vanes (vanes 9) slidably inserted into the plurality of vane slots of the roller, respectively, and configured to divide the compression space into a plurality of compression chambers (fig 6, plurality of compression chambers 10 depicted), respectively, wherein at least one of the main bearing or the sub bearing is provided with an oil supply passage (fig 5, oil supply passage 21) that provides communication between a space (fig 5 depicts oil passage between the bearings 6,7 and the shaft 5) between an outer circumferential surface of the rotational shaft and an inner circumferential surface of the main bearing facing the outer circumferential surface of the rotational shaft and the plurality of back pressure pockets of the main bearing (fig 5 depicts this arrangement), or a space between the outer circumferential surface of the rotational shaft and an inner circumferential surface of the sub bearing facing the outer circumferential surface of the rotational shaft and the plurality of back pressure pockets of the sub bearing (fig 5 depicts this arrangement), and wherein the oil supply passage communicates with a back pressure pocket (fig 5, oil supply passage 21 communicates with salary groove 23 via oil hole 22) having a relatively low pressure among the plurality of back pressure pockets (fig 5, the arrows depicted in oil supply passage 21 are interpreted as indicating the direction of oil flow, since the direction is through channel 21 toward both groove 23, one of those grooves inherently has lower pressure than the other). 
Regarding claim 2, Jinbo discloses the vane rotary compressor of claim 1, wherein the main bearing and the sub bearing are each provided with a boss portion (fig 5, bearings extend of a center boss portion of side blocks 2 and 3) that extends from a flange (side blocks 2 and 3 include a disc shaped portion in contact with rotor 4, par 0002) defining the compression space by a predetermined height (side blocks 2 and 3 extend to the height of cylinder 1), respectively, so as to radially support the rotational shaft, and wherein the oil supply passage is formed through the boss portion of at least one of the main bearing or the sub bearing (fig 5 depicts oil passages 21 through boss portions of side blocks 2 and 3). 


    PNG
    media_image1.png
    488
    516
    media_image1.png
    Greyscale

Annotations on Jinbo fig 5
Regarding claim 3, Jinbo discloses the vane rotary compressor of claim 2, wherein the oil supply passage is provided therein with a pressure reducing member (fig 5, a constriction / pinhole is depicted in oil passage 21, see annotated drawing above). 
Regarding claim 4, Jinbo discloses the vane rotary compressor of claim 3, wherein the pressure reducing member is a pin (fig 5 depicts a pinhole restriction; examiner notes that this is a broad interpretation of the term pin). 
Regarding claim 5, Jinbo discloses the vane rotary compressor of claim 3, wherein the oil supply passage is configured as a first oil supply passage (oil supply passage to side block 3) that communicates with an end surface of the boss portion (end surface of boss portion on sideblock 3 appears to be communicated with via oil hole 22; both axial surfaces of side block 3 facing rotor 4 and away from rotor 4 appear to be exposed to oil via that first passage), and a second oil supply passage (oil supply passage through cylinder 1 and side block 2) that extends from the first oil supply passage so as to communicate with the back pressure pocket having the relatively low pressure (both sides of oil passage 21 communicate with oil grooves 23), and wherein an axial center of the first oil supply passage (fig 5, oil supply passage through side block 3 includes oil hole 22) and an axial center of the second oil supply passage (oil supply passage via side block 2 to oil groove 23) are eccentrically formed with respect to each other (fig 5 depicts oil hole 22 on one side of the boss in side block 3 while oil groove 23 is depicted as equidistant radially in side block 2, this depicts an eccentric relationship between oil grove 23 and oil hole 22). 
Regarding claim 7, Jinbo discloses the vane rotary compressor of claim 5, wherein the second oil supply passage has an inner diameter larger than an inner diameter of the first oil supply passage (fig 5 depicts the relative diameter of oil passage 21 through cylinder 1 as a larger diameter than the oil passage 21 through sideblock 3). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein the pressure reducing member is axially supported on an end surface of the second oil supply passage.” These limitations, in combination with criticality of the arrangement of the pressure reducing member, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746